ICJ_091_ApplicationGenocideConvention_BIH_SCG_2007-02-26_JUD_01_ME_07_EN.txt. 352




                 DECLARATION OF JUDGE KEITH



   Explanation of vote on complicity — Knowledge of principal’s genocidal
intent necessary as a matter of law, but not shared intent — Evidence of aid and
assistance established — Evidence of knowledge of the facts underlying the
genocidal intent established — Finding of complicity in the genocide committed
at Srebrenica.

   1. This declaration explains my vote on the alleged complicity of the
Respondent, in breach of Article III (e) of the Genocide Convention, in
the genocide committed at Srebrenica in July 1995. In summary, my posi-
tion on the law is that the Respondent, as an alleged accomplice, must be
proved to have knowledge of the genocidal intent of the principal perpe-
trator (but need not share that intent) and, with that knowledge, to have
provided aid and assistance to the perpetrator. My position on the facts
is that those two elements are proved to the necessary standard.

   2. The reasons for my conclusion on the law that it is sufficient in
terms of Article III (e) to establish that the accomplice knew that the
principal perpetrator had genocidal intent, relate to the definition and the
nature of complicity in unlawful acts, the purpose of the prohibition on
complicity in genocide, and the case law.

   3. Dictionary definitions of “complicity” and “(ac)complice” provide
both narrower and broader meanings. To put the matter in legal terms,
the narrower meaning appears to equate complicity with aiding and abet-
ting (or assisting) while the broader meaning also includes a co-author or
co-perpetrator of the offence. Thus the Oxford English Dictionary (OED
Online, 2nd ed., 1989) defines “complice” as “[o]ne associated in any
affair with another, the latter being regarded as the principal”, and also
as a “confederate” or “comrade”, words apt to include a co-perpetrator.
And Le Petit Robert (electronic version, version 2, 2001) defines “com-
plicité” as participation by intentional assistance in the breach committed
by another and in terms of agreement or entente. Legal dictionaries
also include narrower and broader approaches. Gérard Cornu, Vocabu-
laire Juridique (7th ed., 2005, p. 188), drawing on Articles 121-6 and
121-7 of the French Penal Code, defines “complicité” as a contribution
to the realization of a breach by aid or assistance to the author of
the offence, or by instigation ; a “complice” in his definition is contrasted
with a principal author or co-author ; see similarly Jean Salmon,
Dictionnaire de droit international public (2001, pp. 218-219).
Halsbury’s Laws of England (4th ed., Vol. 11, para. 43), says that
persons are accomplices if they are participants in the offence charged,
313

353       APPLICATION OF GENOCIDE CONVENTION (DECL. KEITH)


whether as principals, procurers, aiders or abettors. Mellinkoff’s Diction-
ary of American Legal Usage (1992, p. 463), defines “accomplice” as “a
general term for a person who participates with others in the commission
of a crime, whether as principal or accessory”, with the last word
being equated with “someone who aids and abets”. My final reference
is to a publication of the United Nations Office at Geneva, Law
Terminology in English, French and Spanish (1990, p. 196). It help-
fully distinguishes between the broader and narrower sense of “complice” ;
in the broader sense, the accomplice is the person who participates in
the crime or wrong of another, including as a co-author ; and in the
narrower, by contrast to a co-author, the person who participates as an
accessory.




  4. As those definitions show, complicity is often equated in whole or in
part with aiding and abetting. The present aspect of the case is concerned
with complicity only in the sense of aiding and abetting. I agree with the
Court that the Applicant has not established that the Respondent is in
breach of its obligation, as a principal, not to commit genocide. I now
turn to the mental element required if complicity in this more restricted
sense is to be established.

   5. In many national legal systems aiders and abettors need only be
aware that they are aiding the principal perpetrator in the commission of
its offence by their contribution (see e.g. the law of France, Germany,
Switzerland, England, Canada, Australia and some of the states of the
United States referred to in Prosecutor v. Krstić, IT 98-33-A, Judgment
of 19 April 2004, para. 141). More significantly, the Appeals Chamber of
the ICTY in Krstić, following earlier decisions, has ruled consistently
with that body of national law that “an individual who aids and abets a
specific intent offense may be held responsible if he assists the commis-
sion of the crime knowing the intent behind the crime” (Krstić, para. 140).
Having recalled that consistent jurisprudence and principle, the Chamber
applied it to the prohibition of genocide stated in its Statute, the wording
of which is taken directly from Article II of the Genocide Convention.


  6. That understanding of the mental element required by complicity
when it is limited to aiding and abetting serves the purpose of sanctioning
the actions of those who knowingly assist the unlawful act of the primary
perpetrator, knowing in particular of the primary perpetrator’s genocidal

314

354       APPLICATION OF GENOCIDE CONVENTION (DECL. KEITH)


intent. The necessary intent of the aider and abettor is the intent to pro-
vide the means by which the perpetrator may realize his own intent to
commit genocide. As Judge Shahabuddeen said in paragraph 67 of his
opinion in Krstić, those preparing the text of the Genocide Convention
could not have failed to criminalize the actions of the commercial sup-
pliers of poisonous gas who knew of the intent of the purchasers to use
the gas for the purpose of destroying a national, ethnical, racial or reli-
gious group, even if the suppliers themselves did not share that intent.
   7. It is true that the Appeals Chamber in Krstić did go on to suggest
that, for complicity to be established in some circumstances, the accom-
plice had to share the principal’s intent (Prosecutor v. Krstić, IT 98-33-A,
Judgment of 19 April 2004, para. 142). But, because that suggestion is
expressly limited to conduct broader than aiding and abetting, as well as
being unnecessary for the decision in that case (as the Chamber acknowl-
edges at footnote 247), it is irrelevant to the present case. Further, the
two reasons the Chamber gives for its suggestion are unpersuasive. The
first reason — the natural reading of Article III (e) — is merely asserted.
Moreover, that reading would necessarily have to apply to aiding and
abetting as well as to the broader matters encompassed within Arti-
cle III (e), an application which would contradict the Chamber’s main
ruling that knowledge is sufficient for aiding and abetting. That problem
also arises with the second argument based on an examination of the
drafting history in the Sixth Committee of the General Assembly in 1948.
In any event, that history is better read as requiring that the alleged
accomplice know that the principal perpetrator has the necessary intent,
not that the alleged accomplice share it (United Nations, Official Records
of the General Assembly, Third Session, Sixth Committee, Summary
Records of the 87th meeting, pp. 254-259). The discussion on the pro-
posed amendment (which was to add the word “deliberate” before “com-
plicity” but which was withdrawn on the basis that complicity in geno-
cide must be “deliberate”) indicates that the actions had to be “deliberate”
in the sense of knowing of the perpetrator’s intent ; the intent did not
have to be shared.



   8. I now turn to the facts and to the question whether the Applicant
has shown that the Respondent, knowing of the perpetrator’s genocidal
intent, continued to supply the perpetrators with the means to facilitate
the realization of that intent. There can be no possible dispute about that
supply and its continuation. It is seen in the very extensive involvement
of the Respondent in the actions of Republika Srpska and the VRS in
Bosnia and Herzegovina, notably in the provision from late 1991, and
especially from 19 May 1992, of 1,800 officers to the VRS and their con-
tinued support (including “rehatting”, housing, promotion and disci-
pline), of material, both initially and subsequently, of joint operations
and the involvement of the Ministry of the Interior, and of funding,

315

355       APPLICATION OF GENOCIDE CONVENTION (DECL. KEITH)


including the huge budget support and the integrating of the central
banks. Extensive documentation of that was presented to the Court. One
revealing acknowledgment is provided by President Karadžić speaking at
a session of the Assembly of Republika Srpska in May 1994 — “[w]ith-
out Serbia nothing would have happened, we don’t have the resources
and would not have been able to make war”. Or, as the Court concludes,
had the Respondent chosen to withdraw its military and financial sup-
port from the Republika Srpska, this would have greatly constrained the
options available to the authorities of Republika Srpska (Judgment,
para. 241).
  9. But did the Respondent have the necessary knowledge in the very
short time the Srebrenica massacre was undertaken, essentially from 13
to 16 July 1995 ? My primary specific source in answering that question is
the 1999 Report of the United Nations Secretary-General, “The Fall of
Srebrenica” (A/54/549, Ch. VIII) ; see paragraphs 228-230 of the Judg-
ment of the Court.

   10. That specific information is to be understood in the context of the
more general information about the very close relationships between the
leaderships in Belgrade and in Pale and especially between President Milo-
šević and President Karadžić and General Mladić, and particularly
between President Milošević and General Mladić. The Court had exten-
sive evidence of those relationships, for instance from two of the UNPRO-
FOR Commanders, General Dannatt and General Rose. As the Court
says, the leadership of the Federal Republic of Yugoslavia, and Presi-
dent Milošević above all, were fully aware of the climate of deep seated
hatred which reigned between the Bosnian Serbs and Muslims of the Sre-
brenica region (Judgment, paragraph 438). More specifically they were
aware of the dire and deteriorating situation in Srebrenica in the first part
of 1995.
   11. Coming closer to the time of the atrocities, not just the leadership
in Belgrade but also the wider international community was alerted to
the deterioration of the security situation in Srebrenica by Security Coun-
cil resolution 1004 (1995) adopted on 12 July 1995 under Chapter VII of
the Charter. The Council expressed grave concern at the plight of the
civilian population “in and around the safe area of Srebrenica”. It
demanded, with binding force, the withdrawal of the Bosnian Serb forces
from the area and the allowing of unimpeded access for international
humanitarian agencies to the area to alleviate the plight of the civilian
population.


  12. On the following day, 13 July, United Nations military observers
reported that General Mladić had told them that there were several hun-
dred bodies of dead Bosnian soldiers in one part of the enclave. There
were other reports of murders and other atrocities that day. On that day
the Chargé d’Affaires of Bosnia and Herzegovina in New York officially

316

356        APPLICATION OF GENOCIDE CONVENTION (DECL. KEITH)


expressed his government’s concern about the fate of detainees and fears
of their execution in a letter to the Secretary-General. The 1999 Report
provides this summary :

         “Thus, on 13 July, strong alarm was expressed at various levels
      that abuses might have been or were being committed against the
      men of Srebrenica, but none had been confirmed as having taken
      place at that time. Efforts were nevertheless focused at the highest
      levels to try to address the situation.” (A/54/549, para. 359.)

Also on that day the Secretary-General’s Special Envoy, Thor-
vald Stoltenberg, was given instructions on how he was to proceed with
high level negotiations with the Bosnian Serbs and, if appropriate, with
the authorities in Belgrade. Among other things he was to obtain com-
mitments for humane treatment of the refugees and displaced persons.
He was urged to co-ordinate with the Special Representative of the Sec-
retary-General and the European Union negotiator, Carl Bildt, who was
hopeful of “be[ing] able to offer assistance through contact[s] with the
authorities of the Federal Republic of Yugoslavia” (ibid., para. 360).

  13. The mass executions began the next day, 14 July, and continued
until 16 or 17 July. On 14 July Mr. Bildt met President Milošević in Bel-
grade :
        “According to Mr. Bildt’s public account of that second meeting,
      he pressed the President to arrange immediate access for UNHCR to
      assist the people of Srebrenica, and for ICRC to start to register
      those who were being treated by the BSA as prisoners of war.”
      (A/54/549, para. 372 ; the “public account” is in Carl Bildt, Peace
      Journey : The Struggle for Peace in Bosnia (1998), p. 61.)



(The meeting is referred to as a second meeting because Mr. Bildt had
met President Milošević and General Mladić at the same place the
previous week (ibid., pp. 52-54).) Mr. Bildt also made a number of other
demands as the 1999 Report records :
         “President Milošević apparently acceded to the various demands,
      but also claimed that he did not have control over the matter. Milo-
      šević had also apparently explained, earlier in the meeting, that the
      whole incident had been provoked by escalating Muslim attacks
      from the enclave, in violation of the 1993 demilitarization agree-
      ment.
         A few hours into the meeting, General Mladić arrived at Doba-
      novci. Mr. Bildt noted that General Mladić readily agreed to most
      of the demands on Srebrenica, but remained opposed to some of the

317

357        APPLICATION OF GENOCIDE CONVENTION (DECL. KEITH)


      arrangements pertaining to the other enclaves, Sarajevo in particu-
      lar. Eventually, with President Milošević’s intervention, it appeared
      that an agreement in principle had been reached. It was decided that
      another meeting would be held the next day in order to confirm the
      arrangements. Mr. Bildt had already arranged with Mr. Stoltenberg
      and Mr. Akashi [the Special Representative of the Secretary-Gen-
      eral] that they would join him in Belgrade. He also requested that
      the UNPROFOR Commander also come to Belgrade in order to
      finalize some of the military details with Mladić.” (A/54/549,
      paras. 372-373.)
On the same day, 14 July, the Security Council had again convened and
adopted a presidential statement expressing deep concern about the
ongoing forced relocation of tens of thousands of civilians which it char-
acterized as a clear violation of the rights of the civilian population.

         “The Council was ‘especially concerned about reports that up to
      4,000 men and boys had been forcibly removed by the Bosnian Serb
      party from the Srebrenica safe area’. It demanded that ‘in conform-
      ity with internationally recognized standards of conduct and inter-
      national law the Bosnian Serb party release them immediately,
      respect fully the rights of the civilian population of the Srebrenica
      safe area and other persons protected under international humani-
      tarian law and permit access by the International Committee of the
      Red Cross’.” (Ibid., para. 374.)

  14. On 15 July Mr. Bildt briefed senior international officials on the
result of his meeting the previous day with President Milošević and Gen-
eral Mladić, who also joined the officials for a largely ceremonial meeting
over lunch. The UNPROFOR Commander and General Mladić then
met to finalize the details. At that point, while the international officials
were aware of reports that grave human rights abuses might have been
committed against the men and boys of Srebrenica, they were unaware
that systematic executions had begun (ibid., para. 375). The points of
agreement on Srebrenica were as follows :



        “Full access to the area for UNHCR and ICRC ;

        ICRC to have immediate access to ‘prisoners of war’ to assess
      their welfare, register them, and review procedures at Bosnian Serb
      reception centres in accordance with the Geneva Conventions ;


        UNPROFOR requests for resupply of Srebrenica, via Belgrade,

318

358        APPLICATION OF GENOCIDE CONVENTION (DECL. KEITH)


      Ljubovija and Bratunac, to be submitted on 17 July ;

       Dutchbat troops in Srebrenica to be free to leave with their equip-
      ment on 21 July or shortly thereafter via Bratunac (both the UNPRO-
      FOR Commander and Mladić to observe the move) ;


        UNPROFOR to organize immediate evacuation of injured per-
      sons from Potočari and Bratunac, including provision of ambu-
      lances ; UNPROFOR presence, ‘in one form or another’ [was] agreed
      for ‘key areas’.” (A/54/549, para. 377.)

General Mladić plainly did not honour those agreements over the follow-
ing days (ibid., paras. 383-390).
   15. Those agreements were of course between UNPROFOR and Gen-
eral Mladić on behalf of the Pale authorities. Their significance for me,
however, is that they followed directly from the discussions and negotia-
tions between President Milošević and General Mladić on the one hand
and Mr. Bildt on the other. Given President Milošević’s overall role in
the Balkan wars and his knowledge, his specific relationship with Gen-
eral Mladić, and his involvement in the detail of the negotiations of 14
and 15 July, by that time he must have known of the change in plans
made by the VRS command on 12 or 13 July and consequently he must
have known that they had formed the intent to destroy in part the pro-
tected group. I am convinced that that knowledge of the Respondent is
proved to the necessary standard stated by the Court in its Judgment
(para. 209).

   16. Accordingly, I conclude that the Respondent was complicit in the
genocide committed at Srebrenica in July 1995 in breach of Article
III (e) of the Genocide Convention.

                                             (Signed) Kenneth KEITH.




319

